Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered on or about May 3, 2013, which denied plaintiffs’ motion for a declaration that Administrative Code of City of NY § 3-719 (2) (b) is preempted by State Election Law article 14, and an injunction against enforcement of the local law provision, and granted defendants’ motion to dismiss the complaint, unanimously modified, on the law, to deny defendants’ motion, and to declare that Administrative Code § 3-719 (2) (b) is not preempted by Election Law article 14, and otherwise affirmed, without costs.
A local law is preempted by state law where either there is a direct conflict or inconsistency between the two laws or the legislature has evinced an intent to occupy the field (Albany Area Bldrs. Assn. v Town of Guilderland, 74 NY2d 372, 377 [1989]; Consolidated Edison Co. of N.Y. v Town of Red Hook, 60 *541NY2d 99, 107-108 [1983]). We do not find that the legislature evinced an intent to occupy the field of campaign contribution limits simply by stating, in Election Law § 14-114 (1), that the limits set forth therein “apply to all contributions to candidates for election to any public office or for nomination for any such office, or for election to any party positions, and to all contributions to political committees working . . . with any candidate.” This statement only evinces the legislature’s intent to include all such candidates within the law’s reach. It is not evident that additional, not inconsistent, legislation regarding contributions is precluded.
Nor do we see any inconsistency in campaign contribution limits between Election Law § 14-114 and the New York City Campaign Finance Act (Administrative Code of City of NY §§ 3-703 [1] [f], [1]; [1-a]; 3-719 [2] [b]). In light of the Election Law’s purpose of bolstering public confidence in the election process by restricting contributions, the City Campaign Finance Act’s more restrictive contribution and source limits within the maximum set by Election Law § 14-114 are not inconsistent with any legislative objective of the Election Law.
Concur— Mazzarelli, J.E, Andrias, DeGrasse, Manzanet-Daniels and Feinman, JJ.